DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-17 as filed 05/27/2022, are currently pending and have been considered below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 05/27/2022 is acknowledged.
Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
Priority
The present Application claims the benefit of Japanese Patent Application No. 20 18-158048, filed on 8/27/2019 and Japanese Patent Application No. 2019-122644 filed on 7/1/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-14 are drawn to an apparatus for collecting, analyzing, and displaying image data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] acquire similar images obtained as a result of a similar image search with respect to a query image, set categories into which the acquired similar images are to be classified, determine, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of each category region in accordance with attributes of types equal in number to the number of dimensions, the category region being a region indicating one of the set categories, classify the acquired similar images into the set categories, and place the similar images, classified into each of the categories, within the category region positioned in a position as indicated by the determined coordinates and […] display the placed similar images.
The limitations of collecting, analyzing, and displaying image data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” and “a display,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” and “a display,” language, collecting similar images as a result of a similar image search, analyze the similar images to classify and place the similar images into set categories according to attributes defined by at least a two dimensional space and display the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” and “a display,” to perform the collecting, analyzing, and displaying image data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and a display as they relate to a general purpose computers (Application Specification [0123])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a display to perform the collecting, analyzing, and displaying image data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a display as they relate to a general purpose computers (Application Specification [0123])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-14 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the image data is and how it is analyzed and displayed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying image data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim 15 is drawn to a system for collecting, analyzing, and displaying image data, which is within the four statutory categories (i.e. machine). 
Independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites […] acquire similar images obtained as a result of a similar image search with respect to a query image, set categories into which the acquired similar images are to be classified, determine, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of each category region in accordance with attributes of types equal in number to the number of dimensions, the category region being a region indicating one of the set categories, classify the acquired similar images into the set categories, and place the similar images classified into each of the categories, within the category region positioned in a position as indicated by the determined coordinates and […] to display the placed similar images.
The limitations of collecting, analyzing, and displaying image data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a similar image display control apparatus,” “a display,” and “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a similar image display control apparatus,” “a processor,” and “a display,” language, collecting similar images as a result of a similar image search, analyze the similar images to classify and place the similar images into set categories according to attributes defined by at least a two dimensional space and display the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a similar image display control apparatus,” “a display,” and “a processor,” to perform the collecting, analyzing, and displaying image data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a similar image display apparatus a processor, a processor, and a display as they relate to a general purpose computers (Application Specification [0123])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a similar image display control apparatus,” “a display,” and “a processor,” to perform the collecting, analyzing, and displaying image data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a similar image display apparatus a processor, a processor, and a display as they relate to a general purpose computers (Application Specification [0123])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim 16 is drawn to a method for collecting, analyzing, and displaying image data, which is within the four statutory categories (i.e. method). 
Independent Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites […] acquiring similar images obtained as a result of a similar image search with respect to a query image; classifying the acquired similar images into categories; and determining, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of a category region being a region indicating one of the categories, in accordance with attributes of types equal in number to the number of dimensions, placing the similar images, classified into each of the categories, within the category region positioned in position as indicated by the determined coordinates, and […] to display the placed similar images.
The limitations of collecting, analyzing, and displaying image data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a display,” language, collecting similar images as a result of a similar image search, analyze the similar images to classify and place the similar images into set categories according to attributes defined by at least a two dimensional space and display the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element of using “a display” to perform the collecting, analyzing, and displaying image data limitations. The element in each of these steps is recited at a high-level of generality (i.e., a display as it relates to a general purpose computer (Application Specification [0123])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a display,” to perform the collecting, analyzing, and displaying image data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a display as it relate to a general purpose computer (Application Specification [0123])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim 17 is drawn to a computer-readable medium for collecting, analyzing, and displaying image data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 recites […] acquiring similar images obtained as a result of a similar image search with respect to a query image; classifying the acquired similar images into categories; and Page 5 of 9Application No. 16/550,899 Attorney Docket No. 8936-147554-US AMENDMENT dated May 27, 2022 determining, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of a category region being a region indicating one of the categories, in accordance with attributes of types equal in number to the number of dimensions, placing the similar images, classified into each of the categories, within the category region positioned in a position as indicated by the determined coordinates, and […] display the placed similar images.
The limitations of collecting, analyzing, and displaying image data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable recording medium storing a program for causing a computer to execute processing,” and “a display,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer-readable recording medium storing a program for causing a computer to execute processing,” and “a display,” language, collecting similar images as a result of a similar image search, analyze the similar images to classify and place the similar images into set categories according to attributes defined by at least a two dimensional space and display the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a non-transitory computer-readable recording medium storing a program for causing a computer to execute processing,” and “a display,” to perform the collecting, analyzing, and displaying image data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a non-transitory computer-readable recording medium, a computer, and a display as they relate to a general purpose computers (Application Specification [0123])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a non-transitory computer-readable recording medium storing a program for causing a computer to execute processing,” and “a display,” to perform the collecting, analyzing, and displaying image data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a non-transitory computer-readable recording medium, a computer, and a display as they relate to a general purpose computers (Application Specification [0123])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2021/0019342 A1 (hereinafter “Peng et al.”). 
RE: Claim 1 Peng et al. teaches the claimed: 
1. (Original) A similar image display control apparatus comprising: a processor configured to acquire similar images obtained as a result of a similar image search with respect to a query image ((Peng et al., [0003], [0006], [0052]) (computer system memory system storing a reference library of medical images and a computer system configured as a search tool for receiving an input image query from a user; the images in the reference library and in particular similarity information between images in the library as a projection of feature vectors of visual similarity and semantic similarity assigned to each image in a multidimensional feature space; a user interface includes a feature for display; if the query image was a breast cancer tissue which happened to contain cancer cells and the patient was a smoker, the query image would be positioned in the location of the star and depending on the radius r some or all of the images in the cluster would be returned));
set categories into which the acquired similar images are to be classified, determine, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of each category region in accordance with attributes of types equal in number to the number of dimensions, the category region being a region indicating one of the set categories ((Peng et al., ]0052]) a plot of an embedding of multitude of medical images of the reference library in a multidimensional space; the embedding consists of three axis referring to a semantic information in the form of a label assigned to the images e.g. 1 being tissue type, 2 being cancerous, and 3 being smoker status));
classify the acquired similar images into the set categories ((Peng et al., [0052]) (images that are similar visually are clustered i.e. classified, close to each other whereas dissimilar images are not; the cluster of images containing an images represents a group of images of breast tissue positive for cancer…;)), and 
place the similar images, classified into each of the categories, within the category region positioned in a position as indicated by the determined coordinates and cause a display to display the placed similar images ((Peng et al., [0006], [0052]) (a user interface includes a feature for display; the position of the images in the embedding is a factor of similarity rankings consisting of visual similarity between the images and semantic similarity)). 
RE: Claim 2 Peng et al. teaches the claimed:
2. (Original) The similar image display control apparatus according to claim 1, wherein the processor places the similar images within the category region based on a degree of similarity with the query image and causes the placed similar images to be displayed on the display ((Peng et al., [0066]) (a graph showing degrees of visual similarity between cancerous and healthy breast and prostate tissue; the length of the arrows indicates a visual similarity metric, that is the shorter the arrow the closer they are visually)).
RE: Claim 8 Peng et al. teaches the claimed: 
8. (Original) The similar image display control apparatus according to claim 1, wherein the processor associates each attribute with an individual coordinate axis of the space and determines coordinates indicating a position of the category region, the coordinates being in accordance with an attribute value of the attribute of the category of the space ((Peng et al., [0071]) (similarity may be biological similarity on one axis and degree or type of abnormality along 2nd axis)).
RE: Claim 12 Peng et al. teaches the claimed: 
12. (Original) The similar image display control apparatus according to claim 1, wherein the processor causes the query image and one or more than one similar image, selected by a user, among the similar images, to be displayed on the display in an enlarged manner ((Peng et al., [0096]) (selecting a similar image could show more information for that particular case, and/or show the entire image larger or in a dedicated viewer or move to that image as the source or query image for similar image search)). 
RE: Claim 13 Peng et al. teaches the claimed: 
13. (Original) The similar image display control apparatus according to claim 1, wherein each of the categories is a category of a skin disease name ((Peng et al., [0040]) (images used in dermatology, such as photographs used in assessment of skin disorders such as skin cancer, dermatitis, microbial skin conditions and chronic skin conditions such as acne or vitiligo)).
RE: Claim 14 Peng et al. teaches the claimed: 
14. (Original) The similar image display control apparatus according to claim 13, wherein the attributes are two types, one being benign/malignant and the other being melanocytic/non- melanocytic ((Peng et al., [0047]) (semantic labels may refer to information associated with the pictures such as melanoma, tumor, benign, healthy, and so forth)). 
RE: Claim 15 Peng et al. teaches the claimed:
15. (Original) A similar image display control system comprising: a similar image display control apparatus; and a display, wherein the similar image display control apparatus includes a processor is configured to: acquire similar images obtained as a result of a similar image search with respect to a query image ((Peng et al., [0003], [0006], [0052]) (computer system memory system storing a reference library of medical images and a computer system configured as a search tool for receiving an input image query from a user; the images in the reference library and in particular similarity information between images in the library as a projection of feature vectors of visual similarity and semantic similarity assigned to each image in a multidimensional feature space; a user interface includes a feature for display; if the query image was a breast cancer tissue which happened to contain cancer cells and the patient was a smoker, the query image would be positioned in the location of the star and depending on the radius r some or all of the images in the cluster would be returned));
set categories into which the acquired similar images are to be classified, determine, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of each category region in accordance with attributes of types equal in number to the number of dimensions, the category region being a region indicating one of the set categories ((Peng et al., ]0052]) a plot of an embedding of multitude of medical images of the reference library in a multidimensional space; the embedding consists of three axis referring to a semantic information in the form of a label assigned to the images e.g. 1 being tissue type, 2 being cancerous, and 3 being smoker status));
classify the acquired similar images into the set categories ((Peng et al., [0052]) (images that are similar visually are clustered i.e. classified, close to each other whereas dissimilar images are not; the cluster of images containing an images represents a group of images of breast tissue positive for cancer…;)), and 
place the similar images classified into each of the categories, within the category region positioned in a position as indicated by the determined coordinates and cause the display to display the placed similar images ((Peng et al., [0006], [0052]) (a user interface includes a feature for display; the position of the images in the embedding is a factor of similarity rankings consisting of visual similarity between the images and semantic similarity)).
RE: Claim 16 Peng et al. teaches the claimed:
16. (Original) A similar image display control method comprising: acquiring similar images obtained as a result of a similar image search with respect to a query image ((Peng et al., [0003], [0006], [0052]) (computer system memory system storing a reference library of medical images and a computer system configured as a search tool for receiving an input image query from a user; the images in the reference library and in particular similarity information between images in the library as a projection of feature vectors of visual similarity and semantic similarity assigned to each image in a multidimensional feature space; a user interface includes a feature for display; if the query image was a breast cancer tissue which happened to contain cancer cells and the patient was a smoker, the query image would be positioned in the location of the star and depending on the radius r some or all of the images in the cluster would be returned));
classifying the acquired similar images into categories; and determining, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of a category region being a region indicating one of the categories, in accordance with attributes of types equal in number to the number of dimensions ((Peng et al., ]0052]) a plot of an embedding of multitude of medical images of the reference library in a multidimensional space; the embedding consists of three axis referring to a semantic information in the form of a label assigned to the images e.g. 1 being tissue type, 2 being cancerous, and 3 being smoker status; images that are similar visually are clustered i.e. classified, close to each other whereas dissimilar images are not; the cluster of images containing an images represents a group of images of breast tissue positive for cancer…;)),
placing the similar images, classified into each of the categories, within the category region positioned in position as indicated by the determined coordinates, and causing a display to display the placed similar images ((Peng et al., [0006], [0052]) (a user interface includes a feature for display; the position of the images in the embedding is a factor of similarity rankings consisting of visual similarity between the images and semantic similarity)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0019342 A1 (hereinafter “Peng et al.”) in view of U.S. Patent Application Pub. No. 2015/0169635 A1 (hereinafter “Jing et al.”).
RE: Claim 3 Peng et al. teaches the claimed: 
3. (Original) The similar image display control apparatus according to claim 1, 
Peng et al. fails to explicitly teach, but Jing et al. teaches the claimed: 
wherein the processor displays on the display the category region using a circle larger in size, the greater a number is of similar images that are classified into a category corresponding to the category region ((Jing et al., [0087], [0131], [0132]) (a graphical user interface includes image clusters which may be circular in shape, however, image clusters can take any shape that depicts a particular hierarchy; the strength of a cluster is a function of cluster size and original rank wherein image search results are clustered using a similarity matrix; each cluster has a size indicating the number of images in the cluster and the images within the cluster have a ranking value associated with the received search results)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine image cluster sizes based on a similarity matrix for image search results as taught by Jing et al. within the method and system for searching for similar medical images as taught by Peng et al. with the motivation of retrieving information relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user (Jing et al., [0003]).
RE: Claim 5 Peng et al. and Jing et al. teach the claimed: 
5. (Original) The similar image display control apparatus according to claim 3, wherein the processor places the similar images within the category region in a concentric circular manner and causes the concentric circularly-placed similar images to be displayed on the display ((Jing et al., [0113]) (the image cluster diagram includes parent image level clusters and children image level clusters arranged radially around the inner edge of a circle i.e. category regions in a concentric circle)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine image clusters displayed in circles comprising parent and child levels as taught by Jing et al. within the method and system for searching for similar medical images as taught by Peng et al. with the motivation of retrieving information relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user (Jing et al., [0003]).
RE: Claim 6 Peng et al. and Jing et al. teach the claimed: 
6. (Original) The similar image display control apparatus according to claim 5, wherein the processor places the similar images closer to a center of the category region, the greater the degree of similarity these similar images have with the query images, and causes the placed similar images to be displayed on the display ((Jing et al., [0090], [0113]) (the image cluster diagram includes parent image level clusters and children image level clusters arranged radially around the inner edge of a circle i.e. category regions in a concentric circle; child images are placed nearer or farther away from other child images or parent images clusters based on a ranking score or similarity threshold value)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine image clusters displayed in circles comprising parent and child levels based on degree of similarity as taught by Jing et al. within the method and system for searching for similar medical images as taught by Peng et al. with the motivation of retrieving information relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user (Jing et al., [0003]).
RE: Claim 9 Peng et al. teaches the claimed: 
9. (Original) The similar image display control apparatus according to claim 1.
Peng et al. fails to explicitly teach, but Jing et al. teaches the claimed:
wherein the processor connects to the category region a connection line that is based on the attribute of the category corresponding to the category region and causes the connected connection line to be displayed on the display ((Jing et al., [0088]) (the GUI depicts relationships between images using shape structure, distance, connection lines or lack of connection lines representing the relative cluster organization of the images in the hierarchy)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine image clusters displayed in with connection lines depicting the relationship between images as taught by Jing et al. within the method and system for searching for similar medical images as taught by Peng et al. with the motivation of retrieving information relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user (Jing et al., [0003]).
RE: Claim 10 Peng et al. teaches the claimed: 
10. (Original) The similar image display control apparatus according to claim 1, 
Peng et al. fails to explicitly teach, but Jing et al. teaches the claimed:
wherein the processor causes the similar images to be displayed on the display by a tree structure including the query image as a root node, the category region indicating the category as a leaf node, and a connection line based on the attribute of the category corresponding to the category region connecting the root node together with the leaf node, and causes an attribute name indicating information of the attribute of the category to be displayed on the display as an internal node of the connection line ((Jing et al., [0087], [0088]) (image clusters can take any shape that depicts a particular hierarchy including dendrograms, polygons, lines, spheres, flowcharts, file trees, and other 2-D or 3-D shapes; the GUI depicts relationships between images using shape structure, distance, connection lines or lack of connection lines representing the relative cluster organization of the images in the hierarchy)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine image clusters displayed in file trees with connection lines depicting the relationship between images as taught by Jing et al. within the method and system for searching for similar medical images as taught by Peng et al. with the motivation of retrieving information relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user (Jing et al., [0003]).
RE: Claim 17 Peng et al. teaches the claimed:
17. (Original) […] acquiring similar images obtained as a result of a similar image search with respect to a query image ((Peng et al., [0003], [0006], [0052]) (computer system memory system storing a reference library of medical images and a computer system configured as a search tool for receiving an input image query from a user; the images in the reference library and in particular similarity information between images in the library as a projection of feature vectors of visual similarity and semantic similarity assigned to each image in a multidimensional feature space; a user interface includes a feature for display; if the query image was a breast cancer tissue which happened to contain cancer cells and the patient was a smoker, the query image would be positioned in the location of the star and depending on the radius r some or all of the images in the cluster would be returned));
classifying the acquired similar images into categories; and determining, in a space having a prescribed number of dimensions that is no less than two, coordinates indicating a position of a category region being a region indicating one of the categories, in accordance with attributes of types equal in number to the number of dimensions ((Peng et al., [0052]) a plot of an embedding of multitude of medical images of the reference library in a multidimensional space; the embedding consists of three axis referring to a semantic information in the form of a label assigned to the images e.g. 1 being tissue type, 2 being cancerous, and 3 being smoker status; images that are similar visually are clustered i.e. classified, close to each other whereas dissimilar images are not; the cluster of images containing an images represents a group of images of breast tissue positive for cancer…;)),
placing the similar images, classified into each of the categories, within the category region positioned in a position as indicated by the determined coordinates, and causing a display to display the placed similar images ((Peng et al., [0006], [0052]) (a user interface includes a feature for display; the position of the images in the embedding is a factor of similarity rankings consisting of visual similarity between the images and semantic similarity)).
Peng et al. fails to explicitly teach, but Jing et al. teaches the claimed: 
A non-transitory computer-readable recording medium storing a program for causing a computer to execute processing comprising ((Jing et al., [0006], [0143], Claim 15) (computer readable medium refers to any medium that participates in providing instructions to a processor; image search results));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the non-transitory computer readable medium for image search results as taught by Jing et al. within the method and system for searching for similar medical images as taught by Peng et al. with the motivation of retrieving information relevant to a user’s needs and to present information about the resources in a manner that is most useful to the user (Jing et al., [0003]). 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0019342 A1 (hereinafter “Peng et al.”) in view of U.S. Patent Application Pub. No. 2015/0169635 A1 (hereinafter “Jing et al.”), and further in view of U.S. Patent Application Pub. No. 2019/0324840 A1 (hereinafter “Malamut et al.”). 
RE: Claim 4 Peng et al. and Jing et al. teach the claimed: 
4. (Original) The similar image display control apparatus according to claim 3, 
Peng et al. and Jing et al. fails to explicitly teach, but Malamut et al. teaches the claimed:
wherein the processor causes a circumferential line of a circle, indicating the category region, to be more thickly displayed on the display, the greater the degree of similarity is between the query image and a similar image having the greatest degree of similarity with the query image among the similar images classified into the category corresponding to the category region ((Malamut et al., [0039]) (strength of connection between files may be based on measurements of data similarity, which may be graphically presented in the form of a social graphic such that the graph may include a plurality of nodes, each representing a user, and lines connecting the nodes, where the thickness of a line represents the relative strength or weakness of the connection)). 
One of ordinary skill in the art at the time of the effective filing day would have found it obvious to combine the graphical presentation wherein the thickness of a line represents the relative strength or weakness of the connection between two data as taught by Malamut et al. within the method and system for searching for similar medical images as taught by Peng et al. and image clusters displayed in circles comprising parent and child levels based on degree of similarity as taught by Jing et al. with the motivation of providing graphically clear and simple depictions and determinations of relative popularity of offerings relative to other offerings in a database (Meissner, [0005]).
Peng et al., Jing et al., and Malamut et al. fail to explicitly teach a circumferential line of a circle … to be more thickly displayed, but Jing et al. teaches image clusters that can take any shape that depicts a particular hierarchy including dendrograms, polygons, lines, spheres, etc. and the GUI depicts relationships between images using shape structure, distance, connection lines or lack of connection lines representing the relative cluster organization of the images in the hierarchy ((Jing et al., [0087], [0088]), and Malamut et al. teaches thickness of lines depicting relative strength or weakness of the connection between data (Malamut et al., [0039]).
However, the difference between the line being a line of a circle and a line connecting data  for graphical presentation is not functionally related to the method and system for acquiring and displaying images. Thus, this material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include shapes and lines of relative formatting to depict similarity as taught by Peng et al., Jing et al., and Malamut et al. because the display illustration does not functionally relate to the system for similar image acquisition and display and merely using a different type of display illustration from that found in the prior art would have been an obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
RE: Claim 11 Peng et al. and Jing et al. teach the claimed: 
11. (Original) The similar image display control apparatus according to claim 9, 
Peng et al. and Jing et al. fails to explicitly teach, but Malamut et al. teaches the claimed:
wherein the processor causes a thickness of the connection line connected to the category region corresponding to the category into which the similar images are classified, to be displayed on the display at a prescribed thickness in accordance with a degree of similarity between a query image and a prescribed similar image among the similar images classified into the category corresponding to the category region ((Malamut et al., [0039]) (strength of connection between files may be based on measurements of data similarity, which may be graphically presented in the form of a social graphic such that the graph may include a plurality of nodes, each representing a user, and lines connecting the nodes, where the thickness of a line represents the relative strength or weakness of the connection)).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0019342 A1 (hereinafter “Peng et al.”) in view of U.S. Patent Application Pub. No. 2015/0169635 A1 (hereinafter “Jing et al.”), and further in view of U.S. Patent Application Pub. No. 2014/0237377 A1 (hereinafter “Meissner”). 
RE: Claim 7 Peng et al. and Jing et al. teach the claimed: 
7. (Original) The similar image display control apparatus according to claim 5, 
Peng et al. and Jing et al. fails to explicitly teach, but Meissner et al. teaches the claimed:
wherein the processor causes a concentrically circular graphical shape to be displayed on a background of the similar images placed and displayed in a concentric circular manner on the display ((Meissner, [0031]) (a concentric circle graphic interface where the most popular offering is in the center of the GUI and successively less popular internet offerings are arranged in the larger concentric circles)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the GUI of concentric circles for displaying a ranking of items within a database as taught by Meissner within the method and system for searching for similar medical images as taught by Peng et al. and image clusters displayed in circles comprising parent and child levels based on degree of similarity as taught by Jing et al. with the motivation of providing graphically clear and simple depictions and determinations of relative popularity of offerings relative to other offerings in a database (Meissner, [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Pub. No. 2018/0052869 A1 teaches automatic grouping based handling of similar photos (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626      

/EVANGELINE BARR/Primary Examiner, Art Unit 3626